DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 – 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Girard, III et al. (US Publication Number 2011/0291799, hereinafter “Girard”) in view of Boone et al. (US Patent Publication Number 6,650,317).
4.	As per claims 1 and 7 Girard teaches an apparatus and method with circuitry comprising: at least one mechanical switch (switch 16, paragraph 10, pull switches with mechanical actuation) serving to open and/or close an electric contact and a processor unit (processor 18, paragraph 13) serving to perform first query (first debounce test 42, 
Girard does not explicitly disclose wherein the processor unit is configured to perform the second query after the first query with a timing so that the second query precedes a first bounce of the contact (there is parallel handling of the issuing of the partially operation message along with conducting the second debounce test in a manner where the first debounce test can be adjusted at 65 based on the first and second tests, figure 4, paragraph 25).
However, Boone teaches wherein the processor unit is configured to perform the second query (column 2, lines 18 – 59) after the first query with a timing so that the second query precedes a first bounce of the contact (figure 9, plurality of scanning of the input system of switches to reduce noise, column 10, lines 49 – 67).
	Girard and Boone are analogous art because they are from the problem solving area of switch reliability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Girard and Boone before him, to modify Girard with the above teachings of Boone.  One of ordinary skill would be 
5.	Girard modified by the teachings of Boone as seen in claim 1, as per claim 2, Girard teaches an apparatus, wherein that the processor unit is configured to perform the second query immediately after the first query (first 42 and second 60 queries occur back to back, figure 4).
6.	Girard modified by the teachings of Boone as seen in claim 1, as per claim 3, Girard teaches an apparatus, wherein that the processor unit is configured to fight the output signal immediately after second query (the processor with adjust the output signal to lengthen the first debounce test and then utilize the first test/query, 66, figure 4).
7.	Girard modified by the teachings of Boone as seen in claim 1, as per claim 4, Girard teaches an apparatus, wherein that the processor unit is configured to detect another change the contact state only when a default debounce time of the contact has lapsed (30 ms validation debounce period, paragraph 25).
8.	Girard modified by the teachings of Boone as seen in claim 1, as per claim 6, Girard teaches an apparatus, wherein that if the apparatus comprises more than one mechanical switch, the processor unit is configured to perform a second query of a first switch before performing a first query of a second switch (in the case of plurality of 
9.	Girard modified by the teachings of Boone as seen in claim 1, as per claim 6, Boone teaches an apparatus, wherein the processor unit interrupts a query of other contacts in order to perform the second query (overflow, figure 7a, 601).
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Girard in view of Boone and further in view of Lee et al. (US Publication Number 2017/0099065, hereinafter “Lee”).
11.	As per claim 5, Girard/Boone discloses switches (figure 4), but does not explicitly disclose the switches being in a keyboard.  
However, Lee teaches an apparatus, wherein that the apparatus comprises several mechanical switches, wherein the mechanical switches are implemented as keys in a keyboard (paragraph 28).
	Girard/Boone and Lee are analogous art because they are from the problem solving area of switch reliability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Girard/Boone and Lee before him, to modify Girard/Boone with the above teachings of Lee.  One of ordinary skill would be motivated to make such a modification in order to enhance bounce .

Response to Arguments
12.	Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. Applicant argues that the handling of queries of the prior art would not be done in the appropriate time required by the claims.
With respect to the Applicant’s arguments the Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., time it takes between the first and second queries) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that newly added claim 9 discusses the timing argued by the Applicant and in light of arguments the Examiner has cited claim 9 as comprising allowable subject matter.

Allowable Subject Matter
13.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However the Examiner invites the Applicant to discuss the timing cited in claim 9 to further elaborate the manner in which it would function.
Conclusion

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184